Citation Nr: 0836685	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  
May 2007 rating decision of the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's Meniere's disease, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

Meniere's disease was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in March 2007 from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claim for service connection.  The letter 
also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, the March 2007 VCAA letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in April 2007 that the RO was unable to obtain 
his records.  It appears the missing records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) - a military records repository, and that attempts to 
reconstruct these records were unsuccessful.  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

Nevertheless, the claims file contains the veteran's 
separation examination report and post-service reports of 
private and VA medical treatment.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Meniere's disease, 
so it must be denied.  38 C.F.R. § 3.102.  

The veteran's available service medical record, his January 
1953 separation examination report, is entirely negative for 
any complaint, treatment, or diagnosis of Meniere's disease.  
The veteran did not report any complaints referable to 
Meniere's disease in the manner now alleged (i.e., dizziness, 
sweating) at his military separation examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with Meniere's disease at his 
discharge from service, then he would have at least mentioned 
this during his military examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of Meniere's disease.  In fact, the 
evidence of record clearly demonstrates that he did not have 
relevant symptoms or receive treatment for Meniere's disease 
until October 2005, over 52 years after his discharge from 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

More significantly, there is no competent clinical evidence 
that relates his current Meniere's disease to his service.  
In a statement dated in October 2005, T.B.S., M.D., only 
speculated that the veteran's report of exposure to loud 
noise in service "could have led" to premature hearing loss 
and contribute to his vertebral basilar insufficiency 
secondary to inner ear damage, and that there was a 
"possible cause and relationship" with service.  The Board 
acknowledges that T.S.N., M.D., opined in October 2005 that 
the veteran had Meniere's disease and noted that the veteran 
reported that his Meniere's symptoms were associated with 
episodes of tinnitus.  However, the Board notes that Dr. N. 
acknowledged that a diagnosis of Meniere's disease could not 
be confirmed at that time as there were no acute symptoms of 
Meniere's disease present at that time for objective testing.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  

As already acknowledged, when, as here, a veteran's complete 
service medical and personnel records are unavailable through 
no fault of his, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and duty 
to consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, 
the threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this regard, the Board again points out that 
there are no available records confirming the veteran's 
assertions as to the events of his service, nor is there any 
medical evidence of record demonstrating that the veteran had 
Meniere's disease during his service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed Meniere's 
disease during or as a result of his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   

Therefore, the only evidence portending that the veteran's 
Meniere's disease is related to his service comes from him, 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Service connection for Meniere's disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


